Case 18-80069-hb       Doc 18     Filed 07/24/19 Entered 07/24/19 15:52:01        Desc Main
                                  Document      Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 IN RE:                                 )
                                        )                 BANKRUPTCY NO. 18-03193-HB
                                        )
 DARRELL ANDRE FULLER,                  )                            CHAPTER 7
                                        )
           Debtor.                      )
                                        )
                                        )
                                        )
 DARELL ANDRE FULLER, DARYL ANDER )                        ADV. PROC. NO. 18-80069-HB
 FULLER, DARRELL ANDER FULLER,          )
                                        )
          Plaintiff,                    )
                                        )
           v.                           )
                                        )
 UNITED STATES DEPARTMENT OF
 EDUCATION                              )
                                        )
          Defendant.                    )
 _______________________________________)



          ORDER DISMISSING ADVERSARY PROCEEDING AND DISCHARGING

                                       STUDENT DEBT

       THIS MATTER came before the Court for a Pre-Trial Conference on July 23, 2019.

Present at the conference was Assistant U.S. Attorney George J. Conits, on behalf of, the

Defendant United States of America, acting on behalf of the United States Department of

Education (hereinafter “DOE”). The Plaintiff did not appear.

       The Court was informed that the DOE consents to a discharge of the student debt set out

in the Certificate of Indebtedness #1 of 1 dated October 18, 2018.
Case 18-80069-hb         Doc 18   Filed 07/24/19 Entered 07/24/19 15:52:01          Desc Main
                                  Document      Page 2 of 3


       THEREFORE, IT IS, HEREBY ORDERED and ADJUDGED that this adversary

proceeding is dismissed with prejudice and the above described student debt which is the subject

of this action is discharged.



       AND IT IS SO ORDERED



 FILED BY THE COURT
     07/24/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



   Entered: 07/24/2019




                                               2
Case 18-80069-hb      Doc 18     Filed 07/24/19 Entered 07/24/19 15:52:01             Desc Main
                                 Document      Page 3 of 3


                        UNITED STATES BANKRUPTCY COURT

                             DISTRICT OF SOUTH CAROLINA

      Adversary Proceeding No.: 18-80069-HB
      Bankruptcy No.: 18-03193-HB

                                               ORDER

      The relief set forth on the following pages, for a total of __3___ pages including this

cover page, is hereby ORDERED.




                                               3
